DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a semiconductor device, comprising, inter alia: “wherein the first trench isolation structure has a top surfaces locating at a position of the substrate vertically exceeding bottom surfaces of the second trench isolation structure”, as recited in Claim 1. 
 substantially teaches the limitations, in Figure 4 and in paragraphs [0062+], with the exception of the limitations described in the preceding paragraph.
MASAGAKI; Atsushi et al. teaches a CMOS image sensor (50), comprising: 
a substrate ([0063]) having a front-side (bottom; Fig 4) and a back-side (top) opposite to the front-side; 
a pixel region (51; Fig 1; [0064], [0071]) disposed within the substrate and comprising a P-N junction photodiode (any one of PD 91-91-4; Fig 4; [0071-0076]) configured to convert radiation that enters the substrate from the back-side into an electrical signal; 
a first trench isolation structure (111B of 111 or 112; Fig 4; [0090-0091]) disposed at a peripheral of the pixel region, extending from the back-side (top) of the substrate to a position within the substrate; and 
a pixel device (70 or any of 71-1 to 71-4) disposed at the front-side (bottom) of the substrate  directly overlying the first trench isolation structure (111B of 111), the pixel device comprising a gate electrode (92A any of 92-1A:92-4A; [0080]) disposed over the substrate and a pair of source/drain (S/D) regions (116/115; Fig 3; [0094]) disposed within the substrate  and reaching on a top surface of the first trench isolation structure (111).  
a second trench isolation structure (112A @ inner Left) disposed from the front-side (bottom) at an inner peripheral of the first trench isolation structure; 
A second relevant prior arts of references (US 20180350856  B2 to Choi; Wonchul et al.), at least, discloses some aspects of structures such as “wherein the first . However, Choi; Wonchul et al. could not be relied for “a pixel device disposed at the front-side of the substrate directly overlying the first trench isolation structure, the pixel device comprising a gate electrode disposed over the substrate and a pair of source/drain (S/D) regions disposed within the substrate and reaching on a top surface of the first trench isolation structure”.  Proceeding from MASAGAKI; Atsushi et al. a person skilled in the art would not have any technical indicator that would motivate him to modify the known structure according to the features of claim 1. Therefore, claim 1 and its dependent claims are inventive.302867-2760
Claims 2-13 are allowed as those inherit the allowable subject matter from claim 1. 
Regarding independent claim 14: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a semiconductor device, comprising, inter alia: “wherein the first trench isolation structure has a top surfaces locating at a position of the substrate vertically exceeding bottom surfaces of the second trench isolation structure”, as recited in Claim 14. 
 substantially teaches the limitations, in Figure 4 and in paragraphs [0062+], with the exception of the limitations described in the preceding paragraph.
MASAGAKI; Atsushi et al. discloses a CMOS image sensor (50), comprising: 
a substrate ([0063]) having a front-side (bottom; Fig 4) and a back-side (top) opposite to the front-side; 
a pixel region (51; Fig 1; [0064],[0071]) disposed within the substrate and comprising a P-N junction photodiode (any one of PD 91-91-4; Fig 4; [0071-0076]) configured to convert radiation that enters the substrate from the back-side into an electrical signal; 
a first shallow trench isolation (STI) structure (112A @ inner Left) and a second STI structure (112A @ Inner Right) extending from the front-side (bottom) of the substrate surrounding the P-N junction photodiode (91) ; 
a deep trench isolation (DTI) structure (111B of 111; Fig 4; [0090-0091]) disposed between the first STI structure (112A @ inner Left) and the second STI structure (112A @ inner right) and extending from the back-side (Top) of the substrate to meet the first STI structure and the second STI structure within the substrate; and 
a pixel device (70 or any of 71-1 to 71-4) disposed at the front-side (bottom) of the substrate between the first and second STI structures (112A <> inner L-R), the pixel device comprising a gate electrode (92A any of 92-1A:92-4A; [0080]) disposed over the substrate and a pair of source/drain (S/D) regions  (116/115; fig 5;[0094]) disposed within the substrate.  
Claims 15-18 are allowed as those inherit the allowable subject matter from claim 14. 
Regarding independent claim 19: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a semiconductor device, comprising, inter alia: “wherein the deep trench isolation structure  directly contacts the S/D regions of the pixel device”, as recited in Claim 19. 
The closest prior art of references (US 20180350856 A1 to MASAGAKI; Atsushi et al.) substantially teaches the limitations, in Figure 4 and in paragraphs [0062+], with the exception of the limitations described in the preceding paragraph.
MASAGAKI; Atsushi et al. discloses a teaches a CMOS image sensor (50; Fig 1), comprising: 
a first shallow trench isolation (STI) structure (112A) and a second STI structure (112A) disposed at a peripheral of a pixel region (51; Fig 1; [0064],[0071])  from a front-side (bottom; Fig 4) of a substrate ([0063])  ; 
a P-N junction photodiode (any one of PD 91-91-4; Fig 4; [0071-0076]) disposed in the pixel region from the front-side (bottom) of a substrate; 
a transfer gate (92A any of 92-1A:92-4A; [0080]) disposed aside of the P-N junction photodiode and a floating diffusion well (72; [0092]) disposed at one side of the transfer gate structure opposite to the P-N junction photodiode;   
75A) for a pixel device  disposed between the first STI structure and a second STI structure and S/D regions (116/115; Fig 3; [0094]) alongside the gate structure of the pixel device (92A); and 
a deep trench isolation structure (111B of 111; Fig 4; [0090-0091]) disposed from a back-side (top) of the substrate extending into the substrate and between the first STI structure and the second STI structure (112A <> Inner L-R)
Claim 20 is allowed as it inherits the allowable subject matter from claim 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        February 19, 2022